COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-16-00093-CV
Trial Court Cause
Number:                    2012-53837
Style:                     Marcelle Guimaraes
                           v Christopher Scott Brann
Date motion filed*:        September 21, 2018
Type of motion:            Motion for Rehearing
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of      Chief Justice Radack and Justices Jennings and Lloyd.

Date: 12/20/18